DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Duplicate Claim Warning
Applicant is advised that should claim 12 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites several acronyms that are defined in the specification, but not in the claims. When a term first appears in the claims, its full name should be used and associated with its acronym before the acronym is used to represent the name.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “PAEK species” and then immediately thereafter, parenthetically recites “PEEK, PEKK, PEKEKK, etc.”. It also recites “PE species” and then immediately thereafter, parenthetically recites “PE, HDPE, XL-PE, Vit-E-PE”. The parenthetical recitations are the narrower statement of their respective broad limitations. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The claims that 
The term “high” in claim 4 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Here the degree of wear resistance that is required is unclear given that there is no agreement on a particular threshold in the prior art and the specification provides no guidance on such a value. For the sake of application of prior art, any degree of wear resistance will be deemed sufficient to meet the claim limitation.
Claims 7-13 and 16-18 recite the limitation "the one or more components" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because no parent claim in the lineages of these claims recite such a component.
Claim 34 recites the limitation "said annealing" in line 1.  There is insufficient antecedent basis for this limitation in the claim because its parent claim does not recite annealing.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –






Claims 1, 4, 6, 10-12, 15, 17, 19-25, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hajaj et al. (US PGPub No. 2007/0255412 – see IDS) as evidenced by Sawyer et al. (US PGPub No. 2006/0030681).
Hajaj et al. disclose a prosthetic device for joint implantation with two components where the first component is a polymer composite that has an articulating surface and its wear resistance meets the limitations for “high” (see paragraph 10; instant claim 1). The second component is porous and configured to be implanted in/on a bone (see paragraph 10; instant claims 1 and 11). An exemplified embodiment is a knee implant where the first and second components are a tibia tray and tibia insert, respectively (see figure 1 and paragraphs 34-35). The first component is preferably a mixture of polyetheretherketone (PEEK) particles and polytetrafluoroethylene (PTFE) particles that are detailed by Sawyer et al. (see paragraph 38; instant claim 1). The PEEK particles are wear resistant and both PEEK and PTFE are bioinert (see paragraph 40 and Sawyer et al. paragraph 6; instant claims 4, 6, 10, 12, 15, and17). Another embodiment of the device employs a composite of ultrahigh molecular weight polyethylene (UHMWPE) particles and Nylon 6 particles in the first component where the former is a bioinert polymer and the latter can be interpreted as reinforcing particulates and as wear resistant (see paragraphs 38-39; instant claims 1, 4, 6, 10-12, 15, 17, 19-23). The first and second components of the implant may be molded together (see paragraph 36). “’[E]ven though product-by-process claims are limited by and 

Claims 1, 4, 6, 10-11, 24-25, and 32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hodorek (US Patent No. 5,534,032).
Hodorek discloses a tibial knee implant with a UHMWPE articulating surface and a bone/implant interface (see column 4 lines 50-56 and figure 1). Figure 1 shown below: 

    PNG
    media_image1.png
    399
    314
    media_image1.png
    Greyscale

details element 1 as the implant, element 40 as the articulating surface, element 30 as the base member, and element 38 as the bone/implant interface that is porous (see column 3 lines 6-17). “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. Claims 24-25 and 32 recite a product-by-process where the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1, 3-4, 6-8, 10-25, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hajaj et al. as evidenced by Sawyer et al.
Hajaj et al. disclose a prosthetic device for joint implantation with two components where the first component is a polymer composite that has an articulating surface and its wear resistance meets the limitations for “high” (see paragraph 10; instant claim 1). The second component has a porosity customized for bone ingrowth and configured to be implanted in/on a bone (see paragraph 10; instant claims 1 and 11). An exemplified embodiment is a knee implant where the first and second components are a tibia tray and tibia insert, respectively (see figure 1 and paragraphs 34-35). The first component is preferable a mixture of polyetheretherketone (PEEK) particles and polytetrafluoroethylene (PTFE) particles as detailed by Sawyer et al. (see paragraph 38; instant claim 1). The PEEK particles are wear resistant and both PEEK and PTFE are bioinert (see paragraph 40 and Sawyer et al. paragraph 6; instant claims 4, 6, 10, 12, and 15-16). The distribution of PEEK particles in the composite may be graded, yielding a layered configuration (see paragraph 38; instant claims 13-14). The second component is taught to have a fixation portion composed of a material of Sawyer et al. as detailed for the first component and to also have a bioactive coating for bone ingrowth composed of hydroxyapatite (see paragraph 43; instant claims 3, 7-8, 10, 16, and 18). Another embodiment of the device employs a composite of UHMWPE particles and Nylon 6 particles in the first component where the former is a bioinert polymer and the latter can be interpreted as reinforcing particulates and as wear 
While a full example of each embodiment that follows from Hajaj et al. is not detailed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the polymer composition material of Sawyer et al. that is discussed by Hajaj et al. for both components as well as the hydroxyapatite coating for the second component because they are preferred options. It .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hajaj et al. as evidenced by Sawyer et al. as applied to claims 1, 3-4, 6-8, 10-25, and 30-32 above, and further in view of Bloor et al. (US PGPub No. 2010/0191346).
Hajaj et al. as evidenced by Sawyer et al. teach the limitations of instant claim 1 where the porosity of the bone contacting region is customized for bone ingrowth. The specific size of the pores is not detailed.
Bloor et al. teach a bone implant and detail that pore sizes that range from 150 to 500 microns are optimal for bone in-growth (see abstract and paragraph 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the pore size rage as taught by Bloor et al. in the device of Hajaj et al. as evidenced by Sawyer et al. so as to facilitate the bone ingrowth taught as a feature of the device of Hajaj et al. Therefore claim 2 is obvious over Hajaj et al. in view of Bloor et al. as evidenced by Sawyer et al.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hajaj et al. as evidenced by Sawyer et al. as applied to claims 1, 3-4, 6-8, 10-25, and 30-32 above, and further in view of Shaw et al. (US Patent No. 4,938,769).

Shaw et al. teach a tibia prosthesis where fixation pegs are included on the same side as a stem that inserts into the tibia (see figure 3 items 20, 30, and 40 and column 4 lines 63-68).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add fixation pegs to the device of Hajaj et al. as evidenced by Sawyer et al. as is taught by Shaw et al. to further attach the implant to the bone. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 5 is obvious over Hajaj et al. in view of Shaw et al. as evidenced by Sawyer et al.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hajaj et al. as evidenced by Sawyer et al. as applied to claims 1, 3-4, 6-8, 10-25, and 30-32 above, and further in view of Larsson et al. (EP 2116210).
Hajaj et al. as evidenced by Sawyer et al. teach the limitations of instant claim 1 where a bioactive coating composed of hydroxyapatite is included. A graded concentration of this component is not detailed.
Larsson et al. teach a knee implant composed of a wear resistant material and a bioactive material (see abstract). They teach the presentation of the bioactive as a gradient via a series of layers to easily attach to bone (see abstract and paragraphs 7 and 41).
.

Claims 1, 4, 6-7, 10-11, 24-29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek in view of Sharma et al. (Materials Science and Engineering C 2016 62:843–851).
Hodorek discloses a tibial knee implant with a UHMWPE articulating surface and a bone/implant interface (see column 4 lines 50-56 and figure 1; instant claims 1, 4, 6-7, and 10-11). Figure 1 shown below: 

    PNG
    media_image1.png
    399
    314
    media_image1.png
    Greyscale

details element 1, the implant, element 40 the articulating surface, element 30 the base member, and element 38 the bone/implant interface that is porous (see column 3 lines 
Sharma et al. teach that implant failure due to infection (see page 843 first column). They go on to teach that UHMWPE implants, a well now bioinert polymer for articular joint replacement have a limited lifespan due to infection and further detail the incorporation of zinc oxide into the material to thwart infection (see page 843 second column; instant claim 26). They further the discuss the effectiveness of zinc oxide blended at up to 20 wt% into UHMWPE for different zinc oxide particle shapes and sizes (see page 844 first column fourth full paragraph and figure 4c-4e).
.

Claims 1, 4, 6-7, 10-11, 24-25, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek in view of King et al. (US PGPub No. 2002/0125614).
Hodorek discloses a tibial knee implant with a UHMWPE articulating surface and a bone/implant interface (see column 4 lines 50-56 and figure 1; instant claims 1, 4, 6-7, and 10-11). Figure 1 shown below: 

    PNG
    media_image1.png
    399
    314
    media_image1.png
    Greyscale


King et al. teach UHMWPE orthopedic implants whose mechanical properties are improved by orientation and crosslinking (see abstract). Specifically, the UHMWPE is compression molded to improve its mechanics via inducing biaxial orientation and also pre-annealed to further improve its mechanical properties (see paragraph 17).



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CARALYNNE E HELM/           Examiner, Art Unit 1615